Case:20-02911-MCF13 Doc#:38-1 Filed:03/08/21 Entered:03/08/21 21:00:57   Desc:
                   Exhibit ResolutionANDorder Page 1 of 6


                  ESTADO LIBRE ASOCIADO DE PUERTO RICO
                      TRIBUNAL DE PRIMERA INSTANCIA
                        SALA SUPERIOR DE SAN JUAN


        FERNANDO LUIS ROSA VILLEGAS          CIVIL NUM. K D12018-0755
             PARTE DEMANDANTE                           SALA 706

                           VS
                                             SOBRE: RUPTURA
              TANIA SOLANO ANDUJAR           IRREPARABLE
                PARTE DEMANDADA




                                Resolución y Orden
    Breve Tracto Procesal del Caso

            El 13 de agosto de 2018 se dictó Orden a las partes a los

    efectos de que se informara el estado de los procedimientos, toda

    vez que el caso de autos era trasladado de la jurisdicción de

    Carolina.

            El 3 de marzo de 2020 Ia Lcda. Maritza Ortiz Sánchez,

    presentó Moción asumiendo representación legal. En la misma se

    informa además que desde el 19 de septiembre de 2018 existía un

    stay order en la Corte de Quiebras y solicita que se señalara vista

    para que el señor Rosa Villegas se trajera $5,000 para el pago de la

    deuda.

           El 9 de marzo del 2020 el Juez Rafael Jiménez citó para vista

    de desacato a las 9:00 de la mañana, pero por razón del coronavirus

   el 13 de mayo de 2020 se reseñaló para el 15 de julio de 2020.

           El 1 de junio de 2020 Ia parte demandada presentó Moción

    Informativa, Resumen Procesal y Solicitud para aumento de pensión

   y seguro médico. Establece el tracto procesal del caso.




   Número Identificador:
   RES2O2I
Case:20-02911-MCF13 Doc#:38-1 Filed:03/08/21 Entered:03/08/21 21:00:57    Desc:
                   Exhibit ResolutionANDorder Page 2 of 6



         El 16 de junio del 2020 el Tribunal dejó sin efecto la vista del 15

   de julio y se reseñaló nuevamente para el 18 de agosto de forma

   presencial.

         El 19 de agosto de 2020 el licenciado Crisson Cancel asumió la

   representación legal del demandado.

         El 24 de agosto de 2020 se celebró vista ante el Juez Jimenez.

   En la vista celebrada se informa que se abrió un caso en ASUME

   bajo el número 0585015 con una pensión mensual de $246.35

  quincenales. La parte demandada, señora Solano Andújar alega que

  la deuda es de $12,333.79. El señor Rosa Villegas indicó estar

  sometido a la protección de quiebras por la cantidad de $6,745.06.

  La misma fue radicada el 27 de julio de 2020.

        La señora Solano Andújar reclamó deuda del 1 de agosto de

  2017 y se le indicó que se recibió pago por ASUME por $6,075.85.

  ReclamO        $672.44   para   el   pago   de   agosto   por    partidas

  suplementarias del 2017. El juez señaló el caso para vista el 30 de

  octubre de 2020 a las 9:30 am. No obstante, se ordenó a la

  licenciada Ortiz que       presentara   un desglose de los gastos

  reclamados, en o antes de 5 días y que se le remitieran al licenciado

  Crisson Cancel. El licenciado Crisson Cancel solicitó que se

  presentara evidencia de los gastos y se le concedió término para que

  se expresara con relación a los mismos. Se ordenó también que se

  tenía que presentar evidencia de la fecha de quiebras y un desglose

  de los pagos realizados por el caballero.

        El 26 de agosto de 2020 el señor Rosa Villegas por conducto

  de su abogado presentó Réplica a Moción en cumplimiento de orden,

  La misma en síntesis alega que la Moción presentada por la parte
Case:20-02911-MCF13 Doc#:38-1 Filed:03/08/21 Entered:03/08/21 21:00:57   Desc:
                   Exhibit ResolutionANDorder Page 3 of 6


    demandante, aunque desglosa gastos de los menores, no somete

    evidencia alguna que acredite dichos gastos.

          Objetó por su parte el seguro de automóvil con fecha del 25 de

   julio de 2020, el cual alega que no fue notificado y objetO el mismo,

    así como los gastos de ortodoncia e internet por no haber sido

    informados y los objetó.

          El 27 de agosto de 2020 se radicó por la señora Solano

    Andújar, Réplica y Solicitud de Honorarios de abogado. En la misma

    informó que los recibos que se solicitaron están en proceso adicional

    de depurarlos para que no se desprenda información personal de la

    señora Solano Andújar, ante la situación de violencia doméstica que

    se indicó ser víctima. SolicitO además honorarios de abogado por la

    vista del 18 de agosto y referido a la EPA para aumento.

          El 8 de septiembre de 2020, la señora Solano Andújar presentó

    Moción Enmendada y en cumplimiento de orden #2. Informa que el

    7 de agosto de 2017 se fijó la cantidad de $246.35 efectiva el 1 de

   julio de 2017 y el 57% de los gastos de los menores. Indicó que el 17

    de mayo de 2018 se le concedieron facultades tutelares a la señora

    Solano Andújar sobre salud y educación, por lo que las decisiones

    las puede tomar ella en cuanto a estos temas por lo que no tiene que

    consultar con el padre. Indicó que va a someter los recibos tan

    pronto se complete el proceso de tachar información privada.

         El l3de septiembre de 2020 se radicó por la representación

   legal de la señora Solano Andújar, Moción solicitando la Inhibición o

   en la alternativa su renuncia. El 4 de noviembre de 2020 el caso es

   referido a nuestra sala para nuestra atención            por la Juez

   Coordinadora de Relaciones de Familia.
Case:20-02911-MCF13 Doc#:38-1 Filed:03/08/21 Entered:03/08/21 21:00:57   Desc:
                   Exhibit ResolutionANDorder Page 4 of 6
                                        4



         El 10 de noviembre, esta juez revisó el expediente y ordenó a

   la señora Solano Andújar a informar si proveyó al señor Rosa

   Villegas los recibos solicitado en cuanto a los gastos escolares

   reclamados. Tampoco surgía la información de quiebras solicitadas

   en la vista ni el desglose de los pagos realizados. Se les concedió 20.

   días a ambos para presentar lo requerido.

         El 27 de octubre de 2020 presentada y traída a mi atención el 1

   de diciembre de 2020, el señor Rosa Villegas sometió evidencia de la

  quiebra del 2018, la cual fue desestimada y se indicó que no hubo

  ningún desembolso a ASUME dentro de ese caso. Se sometió

  evidencia del caso de quiebra bajo el #20-02911-13 y el proof of

  claims por la cantidad de $6,991.41 según el balance del mes de

  septiembre de 2020.

        El Tribunal dictó Orden el I de diciembre de 2020, la cual

  determina el cumplimiento parcial de la orden dictada en tanto y

  cuanto no se informa en la moción si los recibos de los gastos

  escolares le fueron entregados y su posición en cuanto a estos. Se le

  concedió 20 días que, al día de hoy están vencidos.

        Por otra parte, tampoco recibimos información de parte de la

  señora Solano Andújar que informe haber cumplido con entregar los

  recibos requeridos a la otra parte.

        La orden dictada el 15 de enero de 2020 iba dirigida a que, una

  vez entregado por la señora Solano Andújar los recibos al señor

  Rosa Villegas este presentaría su posición, cosa que no hizo. Por lo

  que si la parte, como informa envió los recibos y la parte demandante

  no ha objetado, el Tribunal da como bueno los gastos de los

  menores informados en la Moción presentada titulada Moción
Case:20-02911-MCF13 Doc#:38-1 Filed:03/08/21 Entered:03/08/21 21:00:57   Desc:
                   Exhibit ResolutionANDorder Page 5 of 6


   Enmendada y en cumplimiento de orden #2. Por lo que la parte

   demandante debe el 57% de esos gastos a la parte demandada.

        Dicho esto, es importante destacar que, si bien es cierto que se

   alega incumplimiento por parte del señor Rosa Villegas en cuanto al

   pago de pensión y gastos, la quiebra presentada hace que este

   Tribunal, hasta tanto no se levante esa protección, no pueda realizar

   gestiones de cobro y mucho menos encontrarlo incurso en desacato

   y ordenar su arresto. El hacerlo estaríamos en violación a la Ley de

   Quiebras. Por tanto, no procede en este momento vista de desacato

   que señalar.

         Por otra parte, el demandante no ha presentado evidencia de

   los pagos realizados antes de que se abriera el caso en ASUME, por

   lo que cualquier deuda existente ANTES del caso en ASUME de no

   tener evidencia de esos pagos, la deuda que certifica la parte

   demandada es la que estaría pendiente de ser pagada.

         No obstante, el Tribunal refiere a la Examinadora de Pensiones

   Alimentarias para la revisión de la pensión, puesto que no presupone

   una gestión de cobro sino un trámite para el establecimiento de su

   obligación. El cobro de esta es otro asunto.

         En cuanto a la quiebra, para la parte mantener la protección de

   la Corte de Quiebras, el demandante tiene que continuar con los

   pagos regulares de la pensión alimentaria, así como el plan que esta

   establecido por estos. De no hacerlo, corresponde a la parte

   demandada informar el incumplimiento de esta para la acción

   correspondiente en ese foro.

         En cuanto a los honorarios de abogado correspondientes a la

   vista del 18 de agosto de 2020, se imponen la cantidad de $500.00
Case:20-02911-MCF13 Doc#:38-1 Filed:03/08/21 Entered:03/08/21 21:00:57   Desc:
                   Exhibit ResolutionANDorder Page 6 of 6



   dólares por la misma. Se conceden 30 días para el pago a la

   licenciada Ortiz Sánchez.

         Por todo lo anterior, el Tribunal declara no ha lugar, en este

   momento la celebración de una vista de desacato, pero refiere el

   caso a la Examinadora de Pensiones Alimentarias para la revisión de

   la pensión fijada. Se mantiene la orden en cuanto a que la pensión

   alimentaria siga siendo pagada por ASUME.

         Los gastos escolares y/o extraordinarios (recibos) deben

   presentarlos a la parte demandante no mas tarde de 30 días de

   realizados según fuera establecido.

         NOTIFÍQUESE.
         En San Juan, Puerto Rico, a 9 de febrero de 2021.




                                             VIVIAM S. ACOSTA RUIZ
                                                   JUEZ SUPERIOR
